 



Exhibit 10.1
MUTUAL TERMINATION AGREEMENT
     This MUTUAL TERMINATION AGREEMENT is entered into as of March 19, 2008
(this “Agreement”), by and among Oritani Financial Corp., a federal corporation
(“OFC”), and Greater Community Bancorp, a New Jersey corporation (“GCB”).
RECITALS
     WHEREAS, OFC and GCB are parties to that certain Agreement and Plan of
Merger dated as of November 13, 2007 (the “Merger Agreement”) (capitalized terms
used herein but not otherwise defined herein shall have the meanings ascribed to
them in the Merger Agreement); and
     WHEREAS, the board of directors of OFC and the board of directors of GCB
have determined that it is in the best interests of their respective
corporations and stockholders to terminate the Merger Agreement as provided
herein effective immediately upon execution of this Agreement; and
     WHEREAS, GCB has advised OFC that GCB intends to enter into a merger
agreement with Valley National Bancorp (“Valley National”), upon execution of
this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:
1. Termination of Merger Agreement.
     (a) Pursuant to Section 11.1.1 of the Merger Agreement, and effective
immediately upon the execution of this Agreement, the Merger Agreement is hereby
terminated and shall be of no further force or effect, and there shall be no
further obligations, or restrictions on future activities on the part of OFC or
GCB, except as otherwise explicitly set forth in this Agreement.
     (b) As a result of the termination of the Merger Agreement as set forth in
(a) above, OFC and GCB agree and acknowledge that the GCB Voting Agreements, the
MHC Voting Agreement and the Noncompete Agreement between OFC and Anthony M.
Bruno, Jr. dated November 13, 2007, shall each terminate effective immediately
upon execution of this Agreement, and shall be of no further force or effect.
OFC and GCB shall mutually agree on the form of notification to be sent by GCB
to its employees who are party to Executive Retention Agreements with OFC and
GCB pursuant to the Merger Agreement and shall cooperate to timely notify those
government agencies with which regulatory applications relating to the matters
contemplated by the Merger Agreement were filed of the termination of the Merger
Agreement.

 



--------------------------------------------------------------------------------



 



2. Survival of Confidentiality Obligations and Agreement.
     (a) Notwithstanding anything contained in this Agreement to the contrary,
the provisions of the Confidentiality Agreement dated as of August 30, 2007
between GCB and OFC (the “Confidentiality Agreement”) shall survive and remain
in full force and effect in accordance with its terms.
     (b) Each of GCB and OFC shall promptly return or use its reasonable efforts
to destroy all agreements, documents, contracts, instruments, books, records,
materials and other information (in any format) (“Proprietary Information”) of
the other party (except for such agreements, documents, contracts, instruments,
books, records, material and other information that is otherwise publicly
available), as well as all copies, reproductions, summaries, analyses or
extracts thereof or based thereon (whether in hard-copy form or on intangible
media, such as electronic mail or computer files) in the party’s possession or
in the possession of any of its representatives. Notwithstanding the return or
destruction of any Proprietary Information, or documents or material containing
or reflecting any Proprietary Information, the parties will continue to be bound
by their obligations of confidentiality and other obligations under the
Confidentiality Agreement.
3. Mutual Discharge and Release. Each party hereto, on behalf of itself and its
affiliates, subsidiaries, directors, and to the extent legally permissible, its
officers and employees, and the successors and assigns of each of them (each, a
“Releasing Party”), hereby fully, finally and forever releases the other party
hereto and each of its respective affiliates, subsidiaries, directors, officers,
stockholders, employees, agents, financial and legal advisors and other
representatives, and the successors and assigns of each of them, from any and
all liabilities and obligations, claims, causes of action and suits, at law or
in equity, whether arising under any United States federal, state or local or
any foreign law or otherwise, that any Releasing Party has, has had or may have,
arising out of, relating to, or in connection with the Merger Agreement and the
transactions contemplated thereby, including, without limitation, any liability
or obligation arising out of any breach of any representation, warranty,
covenant or agreement contained in the Merger Agreement, provided that nothing
in this Section 3 shall impair the survival and full force of the terms of the
Confidentiality Agreement. By authorizing the execution of this Agreement, each
member of the board of directors of each party acknowledges and agrees (and
shall be estopped from arguing otherwise) that they are bound by this release.
4. Expenses.
     (a) Except as provided in (b) below, each party agrees that it shall bear
all costs and expenses incurred by it and its affiliates and subsidiaries in
connection with the Merger Agreement and the transactions contemplated thereby,
and this Agreement, without recourse to the other party.
     (b) Immediately following the execution of this Agreement by OFC and GCB,
GCB shall pay $700,000 to OFC. (the “OFC Payment”) via wire transfer in
accordance with written instructions provided by OFC, which shall be paid in
full satisfaction of any and all claims that OFC and its affiliates and
subsidiaries may have against either GCB or the Valley National or their
respective affiliates, subsidiaries, officers and directors in connection with
the Merger Agreement, including, without limitation any fee payable pursuant to
Section 11.2.2 of the Merger Agreement, it being agreed

2



--------------------------------------------------------------------------------



 



that the acceptance of this OFC Payment will constitute the sole and exclusive
remedy of OFC against GCB, its affiliates and subsidiaries and their respective
officers and directors.
5. Representations and Warranties. Each of OFC and GCB hereby represents and
warrants to the other party that: (a) it has full power and authority to enter
into this Agreement and to perform its obligations hereunder in accordance with
the provisions of this Agreement, (b) this Agreement has been duly authorized,
executed and delivered by such party, and (c) this Agreement constitutes a
legal, valid and binding obligation of such party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity, whether applied in a court of law or a court of equity. Each party
agrees that no party is in breach or default of the Merger Agreement, and each
party has agreed to the terms of, and has executed, this Agreement without
admitting any liability or wrongdoing of any nature.
6. Public Announcement. Promptly following the execution of this Agreement, OFC
will issue the press release (the “OFC Press Release”) attached as Exhibit 1 to
this Agreement, and GCG will issue the press release attached as Exhibit 2 to
this Agreement, provided, however, that said OFC Press Release shall not be
issued or otherwise made public prior to the public announcement of the business
combination between the Valley National and GCB. Except as required by law or
applicable listing agreement, and except for any announcement by GCB as to
entering into a business combination agreement with Valley National no other
press release or other form of public announcement shall be issued regarding
this Agreement and the termination of the Merger Agreement by either OFC or GCB
without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed and OFC and GCB agree that they shall not file
a Current Report on Form 8-K with the Securities and Exchange Commission
pursuant to the requirement of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)with respect to the termination of the Merger Agreement as
contemplated hereby prior to the public announcement of the business combination
between the Valley National and GCB, unless such failure to file would result in
a violation of law or of its reporting obligations under the Exchange Act.
Notwithstanding the foregoing, both OFC and GCB will be permitted to make
reference to the matters addressed in this Agreement (but only after the earlier
of the public announcement of the business combination between the Valley
National and GCB or four business days after the execution hereof) in other
press releases or required filings with the Securities and Exchange Commission,
provided that such references are consistent in substance with the Press Release
or are required by applicable law or listing requirements and each may issue
general communications regarding the termination of the Merger Agreement to its
employees and customers. OFC agrees that the joint press release to be issued by
GCB and Valley National that is attached to this Agreement as Exhibit 3 is
consistent with the requirements of this paragraph.
7. Waiver. In accordance with Section 11.3 of the Merger Agreement and by its
execution of this Agreement (and without regard to GCB’s execution of this
Agreement), Oritani hereby waives compliance by GCB (including its Subsidiaries
and Representatives) with Section 6.10 of the Merger Agreement with respect to
any actions taken by GCB on March 19, 2008.
8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given if delivered by receipted hand delivery or mailed by
prepaid registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:

3



--------------------------------------------------------------------------------



 



         
If to GCB, to:
  Anthony M. Bruno, Jr.  
 
  Chairman, President and Chief Executive Officer  
 
  Greater Community Bancorp  
 
  55 Union Boulevard  
 
  Totowa, New Jersey 07512  
 
  Fax: (973) 942-9816  
 
     
With required copies to:
  Walter J. Skipper, Esq  
 
  Quarles & Brady LLP  
 
  411 East Wisconsin Avenue  
 
  Milwaukee, Wisconsin 53202  
 
  Fax: (414) 978-8976  
 
     
If to OFC, to:
  Kevin J. Lynch.  
 
  Chairman, President and Chief Executive Officer  
 
  Oritani Financial Corp.  
 
  370 Pascack Street  
 
  Township of Washington, New Jersey 07676  
 
  Fax: (201) 497-1208  
 
     
With required copies to:
  John J. Gorman, Esq.  
 
  Luse Gorman Pomerenk & Schick, P.C.  
 
  5335 Wisconsin Avenue, N.W., Suite 400  
 
  Washington, D.C. 20015  
 
  Fax: (202) 362-2902

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given: (a) as of the
date delivered by hand; (b) three (3) business days after being delivered to the
U.S. mail, postage prepaid; or (c) one (1) business day after being delivered to
the overnight courier.
8. Complete Agreement. This Agreement, along with the Confidentiality Agreement,
contains the entire agreement and understanding of the parties with respect to
its subject matter. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein or therein. This Agreement supersedes, terminates and renders of no
further force or effect all prior or contemporaneous agreements and
understandings (other than the Confidentiality Agreement) between the parties,
both written and oral, with respect to its subject matter.
10. Amendment; Modification. This Agreement may be amended, modified or
supplemented only by a written agreement executed by the parties hereto.

4



--------------------------------------------------------------------------------



 



11. Severability. In the event that any one or more provisions of this Agreement
shall for any reason be held invalid, illegal or unenforceable in any respect,
by any court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and the
parties shall use their reasonable efforts to substitute a valid, legal and
enforceable provision which, insofar as practical, implements the purposes and
intents of this Agreement.
12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
the conflict of law provisions thereof (except to the extent that mandatory
provisions of federal law are applicable). This Agreement shall be binding upon
any successor to OFC or GCB. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
13. Counterparts. This Agreement may be executed in one or more counterparts all
of which shall be considered one and the same agreement and each of which shall
be deemed an original. A facsimile copy of a signature page shall be deemed to
be an original signature page.
14. Headings. The headings in this Agreement have been inserted solely for ease
of reference and should not be considered in the interpretation or construction
of this Agreement.
15. Miscellaneous. In the event any action in law or equity or other proceeding
is brought for the enforcement of this Agreement or in connection with any of
the provisions of this Agreement, the prevailing party shall be entitled to its
attorney’s fees and other costs reasonably incurred in such action or
proceeding.

[Signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first written above.

            ORITANI FINANCIAL CORP.
      By:   /s/ Kevin J. Lynch         Kevin J. Lynch        Chairman, President
and Chief Executive Officer     

            GREATER COMMUNITY BANCORP
      By:   /s/ Anthony M. Bruno, Jr.         Anthony M. Bruno, Jr.       
Chairman, President and Chief Executive Officer     

6



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO MUTUAL TERMINATION AGREEMENT
FOR IMMEDIATE RELEASE
March 19, 2008
Kevin J. Lynch
Chairman, President and CEO
Oritani Financial Corp.
(201) 664-5400
Oritani Financial Corp. Announces Mutual Termination
of Merger Agreement with Greater Community Bancorp
     TOWNSHIP OF WASHINGTON, NJ. Oritani Financial Corp. (MHC) (“Oritani”)
(NASDAQ: “ORIT”) the holding company for Oritani Savings Bank, announced today
that it entered into a mutual termination agreement with Greater Community
Bancorp (“Greater Community”) (NASDAQ: “GFLS”), the holding company for Greater
Community Bank, terminating the Agreement and Plan of Merger that the parties
previously executed on November 13, 2007. Greater Community has announced via a
separate press release that it has entered into an agreement and plan of merger
with Valley National Bancorp.
     Oritani’s Board of Directors concluded that the mutual termination of the
merger agreement was in the best interests of Oritani stockholders. In
connection with the termination, the companies have entered into a mutual
termination agreement, whereby they have agreed to release each other from any
claims relating to the proposed merger. Greater Community will pay $700,000 to
Oritani under the mutual termination agreement, and Oritani has released Greater
Community from any further break-up fee in connection with the merger agreement.
     Mr. Lynch, Chairman, President and Chief Executive Officer of Oritani,
commented that: “The valuations in the banking industry have changed
dramatically since this transaction was initially negotiated. Consequently, the
benefits currently projected to our shareholders are no longer what we expected
when we entered into this transaction. Combining this situation with the
shareholder opposition encountered by Greater Community led us to believe that
the termination of the transaction was in our mutual best interests. We wish
Greater Community and Valley National Bancorp every success as they move
forward. We are pleased to have received a payment today that reimburses us for
our merger-related expenses.”
About Oritani Financial Corp. (MHC) and Oritani Savings Bank
Oritani Financial Corp. is the holding company for Oritani Savings Bank, which
was founded in 1911 and offers a full range of retail and commercial loan and
deposit products. Oritani Savings Bank is dedicated to providing exceptional
personal service to individual and business customers in northern New Jersey and
has long been considered a leader in the field of multifamily and commercial
lending. Oritani Savings Bank currently operates its main office and 18 full
service branches in the New Jersey Counties of Bergen, Hudson and Passaic. As of
December 31, 2007, Oritani Financial Corp. had

 



--------------------------------------------------------------------------------



 



consolidated assets of $1.3 billion, deposits of $687.2 million and
stockholders’ equity of $280.0 million.
On January 24, 2007 Oritani completed its initial public offering in which 30%
of Oritani’s stock was sold to the public, 2% was donated to the
OritaniSavingsBank Charitable Foundation, with the remaining 68% of Oritani’s
stock held by Oritani Financial MHC, a mutual holding company. Oritani Financial
Corp. established the OritaniSavingsBank Charitable Foundation as a non- profit
organization dedicated to assisting other non-profit organizations that seek to
improve the quality of life for people in the communities served by Oritani
Savings Bank. Oritani Financial Corp. contributed $1 million in cash and 811,037
shares of stock to fund the Foundation. To date, the Foundation has given out
over $350,000 in grants and donations.


8



--------------------------------------------------------------------------------



 



EXHIBIT 2 TO MUTUAL TERMINATION AGREEMENT
FOR IMMEDIATE RELEASE
March 19, 2008
Anthony M. Bruno, Jr.
Chairman, President and CEO
Greater Community Bancorp
(973) 942-1111
Greater Community Bancorp Announces Mutual Termination
of Merger Agreement with Oritani Financial Corp.
     TOTOWA, NJ. Greater Community Bancorp (“Greater Community”) (NASDAQ:
“GFLS”), the holding company for Greater Community Bank, announced today that it
had entered into a mutual termination agreement with Oritani Financial Corp.
(“Oritani”) (NASDAQ: “ORIT”), the holding company for Oritani Savings Bank,
terminating the agreement and plan of merger that the parties previously
executed on November 13, 2007. Greater Community has announced via a separate
press release that it has entered into an agreement and plan of merger with
Valley National Bancorp.
     Pursuant to the mutual termination agreement, the parties have agreed to
release each other from any claims relating to the proposed merger between
Greater Community and Oritani. Greater Community will pay $700,000 to Oritani
under the mutual termination agreement and Oritani has released Greater
Community from any obligation to pay a break-up fee in connection with the
merger with Valley National Bancorp.
About Greater Community Bancorp and Greater Community Bank
Greater Community Bancorp is a financial holding company headquartered in
Totowa, New Jersey. Greater Community operates 16 full-service branches in the
northern New Jersey counties of Bergen, Passaic and Morris through its
state-chartered commercial bank subsidiary Greater Community Bank. Greater
Community Bank provides traditional commercial and retail banking services to
businesses and consumers in New Jersey and, through its subsidiary Highland
Capital Corp., provides equipment leasing and financing. Greater Community
Bancorp also offers traditional insurance products through its Greater Community
Insurance Services, LLC subsidiary, and title insurance and settlement services
through its Greater Community Title LLC subsidiary. In addition, Greater
Community Financial, a division of Greater Community Bank, provides a wide range
of investment products and services exclusively through Raymond James Financial
Services, Inc., member FINRA/SIPC. (Securities are not FDIC insured or bank
guaranteed, and are subject to risk and may lose value). Insurance policies and
tax services are not insured by the FDIC or any federal government agency, may
lose value, and are not a deposit of or guaranteed by Greater Community Bank or
any bank affiliate.

 



--------------------------------------------------------------------------------



 



For more information, please contact:
Anthony M. Bruno, Jr.
Chairman, President and CEO
Greater Community Bancorp
(973) 942-1111
Forward-Looking Statements
This release contains forward-looking statements relating to present or future
trends or factors affecting the banking industry, and specifically the financial
condition and results of operations, including without limitation, statements
relating to the earnings outlook of Greater Community, as well as its
operations, markets and products. Actual results could differ materially from
those indicated. Among the important factors that could cause results to differ
materially are interest rate changes, change in economic climate, which could
materially impact credit quality trends and the ability to generate loans,
changes in the mix of Greater Community’s business, competitive pressures,
changes in accounting, tax or regulatory practices or requirements, resolution
of tax reviews, whether and when the transactions contemplated by the merger
agreement with Oritani Financial Corp. will be consummated, and those risk
factors detailed in Greater Community’s periodic reports and registration
statements filed with the Securities and Exchange Commission. Greater Community
undertakes no obligation to release revisions to these forward-looking
statements or reflect events or circumstances after the date of this release.

10



--------------------------------------------------------------------------------



 



EXHIBIT 3 TO MUTUAL TERMINATION AGREEMENT

       
FOR IMMEDIATE RELEASE
  Contact:   Alan D. Eskow
 
    Executive Vice President and CFO
 
    Valley National Bancorp
 
    973-305-4003
 
     
 
    Anthony M. Bruno, Jr.
 
    Chairman, President and CEO
 
    Greater Community Bancorp
 
    973-942-1111

VALLEY NATIONAL BANCORP TO ACQUIRE GREATER COMMUNITY BANCORP
WAYNE, NJ and TOTOWA, NJ — March 19, 2008 — Valley National Bancorp (NYSE:VLY)
(“Valley”), the holding company for Valley National Bank, and Greater Community
Bancorp (NASDAQ: GFLS) (“Greater Community”) jointly announced today that they
have entered into a merger agreement by which Greater Community will merge with
and into Valley. Greater Community is the holding company for Greater Community
Bank, a commercial bank with approximately $1.0 billion in assets and 16
full-service branches in the northern New Jersey counties of Bergen, Passaic and
Morris. Pursuant to the merger agreement, Greater Community Bank will be merged
with and into Valley National Bank.
Gerald H. Lipkin, Valley’s Chairman, President & CEO noted, “We are pleased to
announce the merger with Greater Community which is consistent with Valley’s
strategy of targeted growth, organically or through acquisition, within its
northern and central New Jersey footprint. Greater Community offers Valley an
opportunity to strengthen its position within a very competitive market, while
benefiting both companies’ current customers and shareholders. Furthermore, both
institutions have a longstanding commitment to credit quality, sound loan
underwriting standards and no exposure to subprime loans. With Valley’s higher
lending limits, this merger should allow us to expand upon a number of Greater
Community’s loan relationships. We anticipate that the combination of our
companies will also strengthen Valley’s deposit market share in Bergen, Passaic
and Morris Counties.”
“We feel the merger with Valley represents an excellent opportunity for our
customers and shareholders, as well as a cultural fit for our employees” said
Greater Community’s Chairman, President and CEO, Anthony M. Bruno, Jr. Mr. Bruno
continued, “Within a short time after close, our customers will have access to
Valley’s 176 branch locations, in addition to our current branches, to conduct
their business and have immediate access to Valley’s network of 221 ATMs, free
of service charges. Valley’s large presence in and outside of our markets will
allow our employees to leverage these resources with their talents to benefit
our customer needs, and ultimately our shareholders.”
John L. Soldoveri, a shareholder of Greater Community who owns approximately 10%
of Greater Community’s outstanding common stock, has informed Greater Community
that he will support the transaction with Valley and has signed an agreement to
vote in favor of the merger.
Under the terms of the merger agreement, which has been unanimously approved by
the board of directors of both companies, Valley will issue 0.95 shares of its
common stock for each outstanding common share of Greater Community. In
addition, for each ten shares of Greater Community held, Valley will issue one
warrant

 



--------------------------------------------------------------------------------



 



to buy one share of Valley common stock at a price equal to $2.00 above Valley’s
average closing stock price for a period of time prior to closing, as specified
in the merger agreement. Cash will be paid in lieu of fractional shares and
warrants, and holders of Greater Community stock options will be entitled to a
cash payment, calculated in accordance with the terms of the merger agreement.
Based on Valley’s March 19, 2008 closing price of $19.96, the total
consideration is estimated to be $167 million. As a result of the transaction,
Valley expects to record approximately $117 million, net of tax, of intangible
assets, comprised of $11 million of core deposit intangibles, $3.0 of purchase
accounting market value adjustments, $8.5 million of non-recurring charges and
$94.5 million of goodwill.
The pricing multiples are consistent with those of Valley’s past transactions.
The estimated price to earnings ratio is 18.0x trailing 12-month earnings and
the price to tangible book value multiple is 265%. Valley anticipates that the
transaction will be accretive to earnings within the first full year of
operations, as Valley intends to realize 30% or more of non-interest expense
cost savings on this “in market” merger. The impact to Valley’s capital ratios
will be largely neutral, with Valley’s book value per common share increasing
approximately 10% from $7.92 to $8.70, its tangible book value per common share
remaining relatively flat at $6.21 and the total capital ratio declining from
11.35% to 11.27%. Upon consummation of the merger, Valley will have a total of
192 branches, approximately $13.8 billion in total assets, $9.3 billion of
loans, $8.8 billion of deposits, goodwill and intangibles of $322 million and
capital of $1.1 billion. See the table below for additional pro forma data.
Valley anticipates the closing of the merger will occur late in the third
quarter of 2008, contingent upon receiving regulatory approvals, approval by the
Greater Community shareholders and other customary closing conditions.
MG Advisors, Inc. and Stifel, Nicolaus & Company, Incorporated, served as
financial advisors to Valley in the transaction, and Day Pitney LLP served as
legal counsel. Sandler O’Neill + Partners, L.P. and The Kafafian Group, Inc.
acted as financial advisors to Greater Community and Quarles & Brady LLP
provided legal counsel.
Valley is a regional bank holding company with over $12.7 billion in assets,
headquartered in Wayne, New Jersey. Its principal subsidiary, Valley National
Bank, currently operates 176 branches in 114 communities serving 13 counties
throughout northern and central New Jersey and Manhattan, Brooklyn and Queens.
Valley is one of the largest commercial banks headquartered in New Jersey and is
committed to providing the most convenient service, the latest in product
innovations and an experienced and knowledgeable staff with a high priority on
friendly customer service 24 hours a day, 7 days a week. Valley offers a wide
range of deposit products, mortgage loans and cash management services to
consumers and businesses including products tailored for the medical, insurance
and leasing business. Valley’s comprehensive delivery channels enable customers
to bank in person, by telephone or online.
For more information about Valley National Bank and its products and services,
please visit www.valleynationalbank.com or call Customer Service 24/7 at
1-800-522-4100.
Greater Community is a financial holding company headquartered in Totowa, New
Jersey. Greater Community operates 16 full-service branches in the northern New
Jersey counties of Bergen, Passaic and Morris through its state-chartered
commercial bank subsidiary Greater Community Bank. Greater Community Bank
provides traditional commercial and retail banking services to businesses and
consumers in New Jersey and, through its subsidiary Highland Capital Corp.,
provides equipment leasing and financing. Greater Community Bancorp also offers
traditional insurance products through its Greater Community Insurance Services,
LLC subsidiary, and

12



--------------------------------------------------------------------------------



 



title insurance and settlement services through its Greater Community Title LLC
subsidiary. In addition, Greater Community Financial, a division of Greater
Community Bank, provides a wide range of investment products and services
exclusively through Raymond James Financial Services, Inc., member FINRA/SIPC.
(Securities are not FDIC insured or bank guaranteed, and are subject to risk and
may lose value). Insurance policies and tax services are not insured by the FDIC
or any federal government agency, may lose value, and are not a deposit of or
guaranteed by Greater Community Bank or any bank affiliate.

13



--------------------------------------------------------------------------------



 



Selected Consolidated Unaudited Pro Forma Financial Data of Valley and Greater
Community
The following table shows selected consolidated pro forma financial data
reflecting the merger of Greater Community with Valley, assuming the companies
had been combined at December 31, 2007. The pro forma amounts reflect certain
purchase accounting adjustments, which are based on estimates that are subject
to change depending on fair values as of the merger completion date. This
information also does not necessarily reflect what the historical financial
condition or results of operations of the combined company would have been had
Valley and Greater Community been combined as of December 31, 2007.

                              As of December 31, 2007               Greater    
Combined       Valley     Community     Pro Forma               ($ in thousands)
    (Unaudited)  
BALANCE SHEET ITEMS:
                       
Assets
  $ 12,748,959     $ 975,990     $ 13,830,555  
Loans:
                       
Commercial
    1,563,150       126,252       1,689,402  
Commercial Mortgage (includes Construction)
    2,773,151       524,448       3,297,599  
Residential Mortgage
    2,063,242       144,164       2,207,406  
Consumer
    2,096,678       8,001       2,104,679  
 
                 
Total Loans
    8,496,221       802,865       9,299,086  
 
                 
Intangible Assets
    204,547       11,574       321,727  
Deposits:
                       
Non-interest bearing
    1,929,555       166,550       2,096,105  
Savings, NOW and money market
    3,382,474       360,636       3,743,110  
Time
    2,778,975       222,286       3,001,261  
 
                 
Total Deposits
    8,091,004       749,472       8,840,476  
 
                 
Shareholders’ equity
    949,060       72,389       1,115,776    
CAPITAL RATIOS:
                       
Book Value
  $ 7.92     $ 8.31     $ 8.70  
Tangible Book Value
    6.21       6.98       6.19    
Tier 1 leverage ratio
    7.62 %     8.61 %     7.06 %
Risk-based capital — Tier 1
    9.55       10.22       9.28  
Risk-based capital — Total Capital
    11.35       11.49       11.27    
ASSET QUALITY:
                       
Loans past due 90 days or more and still accruing
  $ 8,462     $ 0     $ 0  
 
                 
Non-accrual loans
  $ 30,623     $ 1,984     $ 0  
Other real estate owned
    609       0       0  
Other repossessed assets
    1,466       0       0  
 
                 
Total non-performing assets
  $ 32,698     $ 1,984     $ 0  
 
                 
Troubled debt restructured loans
  $ 8,363     $ 37     $ 0    
ASSET QUALITY RATIOS:
                       
Non-performing assets to total loans
    0.38 %     0.25 %     0.37 %
Allowance for loan losses to total loans
    0.86       1.39       0.90  
Allowance for credit losses to total loans
    0.88       1.39       0.93  
Net charge-offs to average loans
    0.14       0.05       0.13  

14



--------------------------------------------------------------------------------



 



Additional Information and Where to Find it
In connection with the proposed merger, Valley intends to file a proxy
statement/prospectus with the Securities and Exchange Commission. INVESTORS AND
SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT/PROSPECTUS WHEN IT
BECOMES AVAILABLE, BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION. Investors and
security holders may obtain a free copy of the registration statement (when
available) and other documents filed by Valley and Greater Community with the
Commission at the Commission’s web site at www.sec.gov. Valley’s documents may
be accessed and downloaded for free at Valley’s web site at
http://www.valleynationalbank.com/filings.html or by directing a request to
Dianne M. Grenz, First Senior Vice President, Valley National Bancorp, at 1455
Valley Road, Wayne, New Jersey 07470, telephone (973) 305-3380, and Greater
Community’s documents may be accessed and downloaded for free at
http://www.greatercommunity.com/framecorp2.html or by directing a request to
Anthony M. Bruno, Jr., Chairman, President and CEO, Greater Community Bancorp,
at 55 Union Boulevard, Totowa, New Jersey 07512, telephone (973) 942-1111.
Participants in the Solicitation
This communication is not a solicitation of a proxy from any security holder of
Greater Community Bancorp. However, Valley, Greater Community, their respective
directors and executive officers and other persons may be deemed to be
participants in the solicitation of proxies from Greater Community’s
shareholders in respect of the proposed transaction. Information regarding the
directors and executive officers of Valley may be found in its definitive proxy
statement relating to its 2008 Annual Meeting of Shareholders, which was filed
with the Commission on March 6, 2008 and can be obtained free of charge from
Valley’s website. Information regarding the directors and executive officers of
Greater Community may be found in its 2007 Annual Report on Form 10-K, which was
filed with the Commission on March 12, 2008 and can be obtained free of charge
from Greater Community’s website. Other information regarding the participants
in the proxy solicitation and a description of their direct and indirect
interests, by security holdings or otherwise, will be contained in the proxy
statement/prospectus and other relevant materials to be filed with the SEC when
they become available.
Forward Looking Statements
The foregoing contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Such statements are not
historical facts and include expressions about management’s confidence and
strategies and management’s expectations about new and existing programs and
products, relationships, opportunities, taxation, technology and market
conditions. These statements may be identified by such forward-looking
terminology as “expect,” “believe,” “view,” “opportunity,” “allow,” “continues,”
“reflects,” “typically,” “usually,” “anticipate,” or similar statements or
variations of such terms. Such forward-looking statements involve certain risks
and uncertainties. Actual results may differ materially from such
forward-looking statements. Factors that may cause actual results to differ from
those contemplated by such forward-looking statements include, but are not
limited to, the following: failure to obtain shareholder or regulatory approval
for the merger of Greater Community with Valley or to satisfy other conditions
to the merger on the proposed terms and within the proposed timeframe; the
inability to realize expected cost savings and synergies from the merger of
Greater Community with Valley in the amounts or in the timeframe anticipated;
changes in the estimate of non-recurring charges; costs or difficulties relating
to integration matters might be greater than expected; material adverse changes
in Valley’s or Greater Community’s operations or earnings; the inability to
retain Greater Community’s customers and employees; or a decline in the economy
in Valley’s primary market areas, mainly in New Jersey and New York.
Valley and Greater Community assume no obligation for updating any such
forward-looking statement at any time.

15